UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-33852 VirnetX Holding Corporation (Exact name of registrant as specified in its charter) Delaware 77-0390628 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5615 Scotts Valley Drive, Suite 110 Scotts Valley, California (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (831) 438-8200 Former name, former address and former fiscal year, if changed since last report: Not Applicable Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the Registrant’s Common Stock as of May 6, 2011 was 49,702,732. INDEX VIRNETX HOLDING CORPORATION INDEX Page PART I — FINANCIAL INFORMATION 1 Item 1 — Financial Statements 1 Condensed Consolidated Balance Sheets at March 31, 2011 and December 31, 2010 1 Condensed Consolidated Statements Of Operations for the three months ended March 31, 2011 and 2010 2 Condensed Consolidated Statements Of Cash Flows for the three months ended March 31, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 — Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 — Controls and Procedures 17 PART II — OTHER INFORMATION 19 Item 1 — Legal Proceedings 19 Item 1A — Risk Factors 19 Item 6 — Exhibits 36 SIGNATURES 37 EXHIBIT INDEX 38 -i- INDEX PART I — FINANCIAL INFORMATION ITEM 1 — FINANCIAL STATEMENTS VIRNETX HOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March31, December31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Investments Accounts receivable, net 5 3 Prepaid taxes — Current deferred tax benefit — Prepaid expense and other current assets 87 Total current assets Property and equipment, net 22 25 Intangible and other assets 96 Long term deferred tax benefit, net 56 Total assets $ $ Current liabilities: Accounts payable and accrued liabilities $ $ Income tax liability — Derivative liability Total current liabilities Stockholders’ equity: Preferred stock, par value $0.0001 per share Authorized 10,000,000 shares issued and outstanding: 0 shares at March 31, 2011 and December 31, 2010 — — Common stock, par value $0.0001 per share Authorized 100,000,000 shares, issued and outstanding: 49,591,393 shares at March 31, 2011 and 49,341,028 at December 31, 2010, respectively 5 5 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements 1 INDEX VIRNETX HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands) Three Months Ended March31, 2011 Three Months Ended March31, 2010 Revenue — royalties $
